DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11 and 14-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2007/132993) (hereinafter WO’993) in view of Shimmell (US 4,867,461).
With respect to claim 1, WO’993 teaches a vehicle electrical/(battery management system printed circuit board (BMS PCB)) housing (400 and 500) (as illustrated in Figure 2) comprising:
a first housing section (500)
a second housing section (400); and
a barrier seal assembly (600) positioned between the first housing section (500) and the second housing section (400) (Abstract).

Shimmell teaches a housing (Figure 3) comprising: a first housing section (10)
a second housing section (16) ; and
a barrier seal assembly (20) positioned between the first housing section (10) and the second housing section (16) and configured to provide a fluid tight seal (col. 3, lines 30-41) and therefore it is capable of inhibiting corrosion inducing substances into an interior of the vehicle electrical housing,
wherein the barrier seal assembly (20) includes a primary seal, a barrier seal, and a carrier (46) (as illustrated in Figure 3 below) that extends between the primary seal and the barrier seal (as illustrated);
wherein a first carrier section of the carrier (46) is connected to both the primary seal and the barrier seal (as illustrated below) in order to provide a seal/gasket which establishes a fluid tight seal between the surfaces (col. 3, lines 37-41) and in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation (col. 1, lines 35-col. 2, lines 1-40).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the barrier seal assembly of WO’993 comprise a primary seal, a barrier seal, and a carrier that extends between the primary seal and the barrier seal; wherein a first carrier section of the carrier is connected to both the primary seal and the barrier seal, as taught by Shimmell, in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation.
 
    PNG
    media_image1.png
    537
    734
    media_image1.png
    Greyscale

With respect to claim 2, WO’993 teaches wherein the vehicle electrical /(battery management system printed circuit board (BMS PCB)) housing (400 and 500) is part of a high voltage traction battery pack or an electrical connector/(BMS and PCB) assembly.
With respect to claim 4, WO’993 teaches a battery internal component housed within the interior of the vehicle electrical housing, wherein the battery internal component includes a battery array, a battery electronic component/(BMS PCB), or both.
With respect to claim 6, Shimmell further teaches wherein the barrier seal assembly (20) is positioned within a sealing joint between the first housing section (10) and the second housing section (16) (as illustrated).
With respect to claim 7, Shimmell further teaches wherein the primary seal is located on an inboard side of the housing and the barrier seal is located on an outboard side of the housing, and further wherein the inboard side is closer to the interior of the housing and the outboard side is closer to an exterior environment outside of the housing (as illustrated above in Figure 3).
With respect to claims 8-10, Shimmell further teaches wherein the seal assembly (20) is made of a resilient, deformable material such as silicone (col. 3, lines 20-23), which is similar to that instantly claimed (see instant specification – para. [0049]).  Therefore, the barrier seal is capable of performing as instantly claimed such that it is axially compressible, or that it is radially compressible; and therefore, the primary seal is capable of performing as instantly claimed such that it is axially compressible.  Shimmell fails to teach wherein the primary seal is a press-in-place seal; however, Shimmell teaches wherein part of the barrier seal (illustrated in Figure 3 above) is a press-in-place (see element (36)) in order to provide an additional sealing effect.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the primary seal in Shimmell comprise a press-in-place gasket seal as well in order to provide an additional sealing effect.
With respect to claim 11, Shimmell further teaches wherein the carrier is a metal carrier, an elastomeric carrier – (Shimmell teaches wherein the seal assembly (20), which includes the carrier frame (46), is made of a resilient, deformable material such as silicone (col. 3, lines 20-23) which is elastomeric), or a composite carrier.
With respect to claim 14, Shimmell further teaches wherein the barrier seal assembly (20) includes a fastener seal (30) carried by the first carrier section (46) (as illustrated).
With respect to claim 15, Shimmell further teaches wherein the barrier seal, the primary seal, and the carrier establish a monolithic part (as illustrated in Figure 3 above) made of a common elastomeric material (col. 3, lines 20-23).
With respect to claim 16, WO’993 teaches a vehicle electrical/(battery management system printed circuit board (BMS PCB)) housing (400 and 500) (as illustrated in Figure 2) comprising:
a first housing section (500)
a second housing section (400); and
a barrier seal assembly (600) positioned between the first housing section (500) and the second housing section (400) (Abstract).
WO’993 fails to teach wherein the barrier seal assembly (600) comprising a primary seal, a barrier seal, and carrier connected to both the primary seal and the barrier seal.
Shimmell teaches a first housing section (Figure 3, 10 – see Figure above) having a first mating surface; a second housing section (16) having a second mating surface;
a sealing joint (via gasket (20) established between the first mating surface and the second mating surface (as illustrated); and
a barrier seal assembly/(gasket (20)) positioned within the sealing joint and comprising a primary seal, a barrier seal, and carrier (46) connected to both the primary seal and the barrier seal (as illustrated in Figure 3 above) in order to provide a seal/gasket which establishes a fluid tight seal between the surfaces (col. 3, lines 37-41) and in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation (col. 1, lines 35-col. 2, lines 1-40).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the barrier seal assembly of WO’993 comprise a primary seal, a barrier seal, and a carrier that extends between the primary seal and the barrier seal; wherein a first carrier section of the carrier is connected to both the primary seal and the barrier seal, as taught by Shimmell, in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation.
With respect to claim 17, WO’993 teaches wherein the electrical housing (400 and 500) is part of a high voltage traction battery pack or an electrical connector assembly/(BMS PCB).
With respect to claim 19, Shimmell further teaches wherein the primary seal is located on an inboard side of the sealing joint and the barrier seal is located on an outboard side of the sealing joint (as illustrated in Figure 3 above).
With respect to claim 21, Shimmell further teaches wherein the barrier seal (which includes integral rib areas (36)) is sized and shaped differently from the primary seal (as illustrated in Figure 3 above).
With respect to claim 22, Shimmell further teaches wherein a first portion of the first carrier (Figure 3, 46) section is retained within a first notch of the primary seal and a second portion of the first carrier section is retained within a second notch of the barrier seal – It would be obvious that since the entirety of the carrier is embedded within the seal assembly (20) and is connected to each of the primary seal and the barrier seal (as illustrated in Figure 3 above) that a notch/space at each end is present to accommodate the carrier (46).

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2007/132993) (hereinafter WO’993) in view of Shimmell (US 4,867,461), as applied to claims 1 and 16 above, and further in view of Garcin et al. (US 3,836,398).
With respect to claim 12, modified WO’993 discloses all claim limitations as set forth above, but fails to teach wherein the carrier includes an opening, and a fastener is received through the opening.  Gracin teaches an electrochemical generator apparatus (as illustrated in Figures 1-3) comprising a container (1) and a cover (E) assembly, wherein the cover (E) comprises a flexible seal (18) and a seal carrier (D), and wherein the carrier (D) includes an opening/(as it is being traversed by a screw) (as illustrated in Figures 1-3), and a fastener/(screw) (17) is received through the opening, such that the seal (18) is squeezed outwardly in order to effect a sealing engagement between the container (1) and the assembly cover (E) and to ensure fluid tightness of the generator (col. 4, lines 51-68, col. 5, lines 1-16, and lines 40-43).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include an opening in the carrier of modified WO’993 which receives a fastener through the opening, as taught by Gracin, in order to effect a sealing engagement between the container and said assembly and to ensure fluid tightness of the generator.  
With respect to claim 13, Shimmell teaches a compression limiter (42) that circumscribes the opening (14) (as illustrated).
With respect to claim 20, modified Shimmell discloses all claim limitations as set forth above, but fails to teach wherein at least one fastener is received through openings formed in each of the first housing section, the carrier, and the second housing section.  Gracin teaches an electrochemical generator apparatus (as illustrated in Figures 1-3) comprising a container (1) and a cover (E) assembly, wherein the cover (E) comprises a flexible seal (18) and a seal carrier (D), wherein at least one fastener (17) is received through openings formed in each of the first housing section/(container) (1), the carrier (D), and the second housing section/(cover) (E) (as illustrated in Figures 1-3), such that the seal is squeezed outwardly in order to effect sealing engagement between the container (1) and the assembly cover (E) and to ensure fluid tightness of the generator (col. 4, lines 51-68, col. 5, lines 1-16, and lines 40-43).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to receive at least one fastener through openings formed in each of the first housing section, the carrier, and the second housing section in the apparatus of modified Shimmell, as taught by Gracin, in order to effect a sealing engagement between the container and said assembly/cover and to ensure fluid tightness of the generator. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2007/132993) (hereinafter WO’993) in view of Shimmell (US 4,867,461) in view of Garcin et al. (US 3,836,398).
With respect to claim 23, WO’993 teaches a vehicle electrical/(battery management system printed circuit board (BMS PCB)) housing (400 and 500) (as illustrated in Figure 2) comprising:
a first housing section (500)
a second housing section (400); and
a barrier seal assembly (600) positioned between the first housing section (500) and the second housing section (400) (Abstract).
WO’993 fails to teach wherein the barrier seal assembly (600) includes a primary seal, a barrier seal, and a carrier that extends between the primary seal and the barrier seal; wherein a first carrier section of the carrier is connected to both the primary seal and the barrier seal.
Shimmell teaches a first housing section (10) including a first mounting flange (12); a second housing section (bottom section) including a second mounting flange (16);
a barrier seal assembly/(gasket (20)) positioned between the first mounting flange (12) and the second mounting flange (16) and configured to provide a fluid tight seal (col. 3, lines 30-41) and therefore it is capable of inhibiting intrusion of corrosion inducing substances into an interior of the vehicle electrical housing,
wherein the barrier seal assembly (20) includes a primary seal, a barrier seal, and a carrier (46) extending between the primary seal and the barrier seal (as illustrated above),
wherein a first carrier (46) section of the carrier (46) is connected to each the primary seal and the barrier seal (as illustrated above),
wherein the barrier seal (which includes integral rib areas (36)) is sized and shaped differently from the primary seal, wherein the barrier seal assembly (20) includes a compression limiter (42) or a fastener seal (30) that circumscribes an opening (14); and
a fastener/bolt (18) received through the first mounting flange (12), the opening (14), and the second mounting flange (16) in order to provide a seal/gasket which establishes a fluid tight seal between the surfaces (col. 3, lines 37-41) and in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation (col. 1, lines 35-col. 2, lines 1-40).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the barrier seal assembly of WO’993 comprise a primary seal, a barrier seal, and a carrier that extends between the primary seal and the barrier seal; wherein a first carrier section of the carrier is connected to both the primary seal and the barrier seal, as taught by Shimmell, in order to provide a resilient gasket sealing system which will conform to conventional forms of manufacture, be of simple construction and easy to use so as to provide a device that will be economically feasible, long-lasting and relatively trouble free in operation.
Shimmell fails to teach an opening formed in the first carrier section.  Gracin teaches an electrochemical generator apparatus (as illustrated in Figures 1-3) comprising a container (1) and a cover (E) assembly, wherein the cover (E) comprises a flexible seal (18) and a seal carrier (D), wherein at least one fastener (17) is received through openings formed in each of the first housing section/(container) (1), the carrier (D), and the second housing section/(cover) (E) (as illustrated in Figures 1-3), such that the seal is squeezed outwardly in order to effect sealing engagement between the container (1) and the assembly cover (E) and to ensure fluid tightness of the generator (col. 4, lines 51-68, col. 5, lines 1-16, and lines 40-43).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to receive at least one fastener through openings formed in each of the first housing section, the carrier, and the second housing section in the apparatus of modified Shimmell, as taught by Gracin, in order to effect a sealing engagement between the container and said assembly/cover and to ensure fluid tightness of the generator. 
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-17 and 19-23 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument due to applicant’s amendment made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							5/25/2021Primary Examiner, Art Unit 1725